DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated April 22, 2021 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1-7 and 9-20 have been amended.  Claim 8 has been cancelled.  No claims have been added.  Claims 1-7 and 9-20 are therefore currently pending and are presented for examination on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-20 has been fully considered and is persuasive.  The function of cryptographically securing a message through the use of a cryptographic hash value uses function that is only applicable to a computer environment and does not merely emulate human practice.  Even if such a function and the remaining limitations of the claim were viewed as an abstract idea it would constitute an additional element necessary to form a practical application of the abstract idea.  Therefore this rejection is being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 112 (b) rejection of claims 1-20 has been fully considered and is persuasive.  Examiner concurs that claims 1, 2 and 
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the parent application 15/077,763 Mihaylov et al. (“NRGcoin: Virtual Currency for Trading of Renewable Energy in Smart Grids”, IEEE, July 18, 2014 pages, hereinafter referred to Mihaylov) was cited as teaching the limitations regarding energy resources delivering a quantum of energy (Abstract, 1) including solar panels (section III subsection A), energy-consuming devices (Abstract, 1), offer messages (Abstract, 1) and use of blockchain (section III subsection A).  During an interview conducted on March 11, 2019 Applicant argued that the Mihaylov reference in its description of NRGcoins did explicitly disclose the use of encryption.  In reviewing the Mihaylov reference Examiner notes that a statement is made in section III subsection A that “The process of generating NRGcoins draws parallels to the process of mining in the Bitcoin protocol and similarly, the bookkeeping of earnings and transactions resembles the Bitcoin blockchain”.  Mihaylov does not elaborate on the resemblance of the bookkeeping of earnings and transactions to the Bitcoin blockchain, however Examiner views that such a statement would suggest to those skilled in the art that the resemblance is in the cryptographic protocols employed by Bitcoin for recording the transaction as it is described as a “decentralized digital currency” (Section III, subsection B at 3).  Therefore Examiner does not view this as the distinction.  Similarly during the interview on the parent application Applicant argued that analyzing energy g(x,tp,tc) NRGcoins from the balance of the DSO to that prosumer”).  This is a clear distinction between Mihaylov and the claim in how the payment transfer is conducted.  Li et al. (“Secure Information Aggregation for Smart Grids Using Homomorphic Encryption”, IEEE, July 30, 2010, pp. 327-332) clearly teaches encryption involving a smart grid but is silent regarding the use of blockchain or any payment mechanism).  Dimitriou et al. (“Privacy-Friendly Tasking and Trading of Energy in Smart Grids”, ACM, December 14, 2012, 8 pages) also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark H. Krietzman (Reg. No. 41,128) on September 1, 2021.
The application has been amended as follows: 
9. (Currently Amended) The energy system of claim [[8]] 1, wherein the publicly- available distributed ledger comprises a block chain.
10. (Currently Amended) The energy system of claim [[8]] 1, further comprising a third party computing device configured to: process one or more cryptographically-secured transaction records; and, determine a new block of data for the publicly-available distributed ledger by determining the cryptographic hash value by applying a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES D NIGH/Senior Examiner, Art Unit 3685